Title: To Alexander Hamilton from Robert Morris, 8 December 1796
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqr
Philada Decemr 8. 1796
Dear Sir

I intended to have sent you Bank notes. Disappointments which are in this City day by day happening have prevented, but the above draft of Joseph Higbie in favor of Garrett Cottringer for $1000 will be honored and you can have it discounted, so that I hope this Remittance will answer the Purpose and you will Credit me for the same.
I am truly   Yrs

RM

J Higbies draft 8 Decr at 30 ds on Robinson & Hartshorne $1000.
